Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-8, 11-13 and 15-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Lee (US 2014/0203346).
Regarding claim 1, Lee discloses, in fig. 1, an apparatus comprising: a memory array including a plurality of word lines (110a/128a/104b), wherein a word line (110a/128a/104b) includes at least one word line plate (110a/128a/104b), wherein the word line plate (110a/128a/104b) forms a substantially rectangular shape and comprises a first material 104b with a first resistivity (polysilicon 104b, [0087]), wherein an edge of the rectangular shape of the word line plate (110a/128a/104b) is recessed and filled with a second material 128a having a 0088]) that is lower than the first resistivity, to reduce total resistance of the word line, wherein the memory array further includes a plurality of pillars 122 disposed through the plurality of word lines (110a/128a/104b), wherein a pillar 122 of the plurality of pillars is surrounded by the first material 104b with the first resistivity of the word line plate (110a/128a/104b).
Regarding claim 2, Lee discloses wherein the first material 104b includes polysilicon ([0087]), and the second material includes a metal ([0088]).
Regarding claim 3, Lee discloses wherein a pillar 122 includes a number of storage cells (112/114/116/118), a storage cell includes a channel trapping layer 114 surrounded by the word line (110a/128a/104b), and a cell channel region 118 surrounded by the channel trapping layer 114 (fig. 1).
Regarding claim 4, Lee discloses wherein the storage cell includes a floating gate transistor (112/114/116) (fig. 1).
Regarding claim 5, Lee discloses wherein the channel trapping layer includes an Oxide-Nitride-Oxide (ONO) material (112/114/116) (fig. 1).
Regarding claim 6, Lee discloses wherein the storage cell (112/114/116/118) further includes an oxide material 112/116 surrounded by the cell channel region 118 (fig. 1).
Regarding claim 7, Lee discloses wherein the memory array further includes a plurality of slits 122 through the plurality of word lines (110a/104b/128a) (fig. 1), and wherein a slit 122 separates the plurality of word lines into a first word line region and a second word line region, 
Regarding claim 8, Lee discloses wherein the slit is filled with an insulating material 120 (fig. 1).
Regarding claim 11, Lee discloses, in fig. 1, a method for forming a memory array, the method comprising: forming a plurality of word lines (110a/104b/128a), wherein a word line (110a/104b/128a) includes at least a word line plate (110a/104b/128a) comprising a first material with a first resistivity (polysilicon 104b, [0087]); forming a recess along an edge of the word line plate 104b; filling the recess with a second material (silicide 128a, [0088]) having a second resistivity that is lower than the first resistivity, to reduce total resistance of the word line; and disposing a plurality of pillars 122 through the plurality of word lines (110a/104b/128a), wherein a pillar 122 of the plurality of pillars 122 is surrounded by the first material with the first resistivity of the word line plate.  
Regarding claim 12, Lee discloses wherein the first material includes polysilicon (polysilicon 104b, [0087]), and the second material includes a metal (silicide 128a, [0088]).  
Regarding claim 13, Lee discloses wherein a pillar includes a number of storage cells (112/114/116/118), a storage cell includes a channel trapping layer (112/114/116) surrounded by the word line (110a/104b/128a), and a cell channel region 118/120 surrounded by the channel trapping layer (112/114/116) (fig. 1).
Regarding claim 15, Lee discloses further comprising: forming a plurality of slits 122 through the plurality of word lines (110a/104b/128a), wherein a slit 122 separates the plurality of 
Regarding claim 16, Lee discloses wherein the second material 128a filling the recess along the edge of the word line plate is also disposed along an edge of the slit 122 (fig. 1).

Regarding claim 17, Lee discloses, in figs. 1 & 61, a computing device, comprising: one or more processors (CPU 1130, fig. 61); and a memory array 1110 coupled to the one or more processors 1130, wherein the memory array includes a plurality of word lines (110a/104b/128a), wherein a word line (110a/104b/128a) includes at least one word line plate (110a/104b/128a), wherein the word line plate (110a/104b/128a) comprises a first material with a first resistivity (polysilicon 104b, [0087]), wherein an edge of the word line plate is recessed and filled with a second material having a second resistivity (silicide 128a, [0088]) that is lower than the first resistivity, to reduce total resistance of the word line, wherein the memory array further includes a plurality of pillars 122 disposed through the plurality of word lines (110a/104b/128a), wherein a pillar of the plurality of pillars 122 is surrounded by the first material with the first resistivity of the word line plate.  
Regarding claim 18, Lee discloses wherein the memory array is a three dimensional double density flash memory (fig. 1).
Regarding claim 19, Lee discloses wherein the first material includes polysilicon (polysilicon 104b, [0087]), and the second material includes a metal (silicide 128a, [0088]); wherein a pillar 122 includes a number of storage cells, a storage cell includes a channel trapping 
Regarding claim 20, Lee discloses wherein the memory array further includes a plurality of slits 122 through the plurality of word lines (110a/104b/128a), wherein a slit 122 separates the plurality of word lines (110a/104b/128a) into a first word line region (110a/104b/128a) and a second word line region (110a/104b/128a), and storage cells within the first word line region forms a first memory block, and storage cells within the second word line region forms a second memory block (fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0203346) in view of Lee et al. (US 2014/0063890, hereinafter Lee).
Regarding claim 14, Lee ‘3346 fails to disclose dummy pillars disposed through the plurality of word lines. However, Lee’3890 discloses further comprises: forming one or more  as taught by Lee in the Sonehara device because it would have been considered a well-known art recognized equivalent structure for the purpose of forming a 3-D memory devices. Moreover, the substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Line Air Products Co. 85 USPQ 328 (USSC 1950). 
Regarding claim 9, Lee’3890 discloses wherein the memory array further includes a source side select (CSL) transistor below the plurality of the word lines (G1-G6) (fig. 3).  
Regarding claim 10, Lee’3890 discloses wherein the memory array further includes a plurality of bit lines BL coupled to the plurality of pillars PL in a direction orthogonal to the plurality of word lines (G1-G6) and the plurality of pillars PL (fig. 3).  

Response to Arguments

3.	Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/DAVID VU/
Primary Examiner, Art Unit 2818